Citation Nr: 0826023	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  06-34 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  The validity of an overpayment of Department of Veterans' 
Affairs (VA) compensation benefits in the calculated amount 
of $23,140.48.

2.  Propriety of reduction of compensation effective November 
5, 2003.

3.  Entitlement to a waiver of recovery of an overpayment of 
service-connected compensation benefits.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel




INTRODUCTION

The veteran had active service from May 1970 to May 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from determinations by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

In May 2005, the veteran requested a RO hearing, and in 
October 2006, the veteran requested a travel Board hearing; 
however, as will be discussed in detail below the veteran is 
incarcerated and will be incarcerated for approximately the 
next ten years.  The veteran requested that his designated 
representative represent him at the hearing.  Per a memo from 
California Department of Veterans Affairs (CDVA), it was 
stated that the organization will not represent a veteran, in 
abstentia, who is unable to attend scheduled hearings because 
of incarceration.  Such decision was explained to the veteran 
in June 2006, and CDVA submitted written arguments in support 
of the veteran's claims.  With such written brief, the CDVA 
withdrew the veteran's request for a hearing.  As it is clear 
that the veteran is unable to attend his requested hearings 
due to his incarceration, the Board will proceed with a 
decision on the merits.

The issue of entitlement to a waiver of recovery of an 
overpayment of service-connected compensation benefits is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required on his part.


FINDINGS OF FACT

1.  VA was informed in April 2004 that the veteran had been 
incarcerated at a state penal institution since September 5, 
2003, due to the commission of a felony; it was thereafter 
proposed by the RO that the veteran's compensation benefits, 
which included a total disability evaluation due to 
unemployability, be reduced to the 10 percent disability rate 
of payment, effective from November 5, 2003, thereby creating 
a $23,140.48 overpayment of benefits.

2.  Service connection is in effect for post-traumatic stress 
disorder rated 70 percent disabling, and hiatal hernia, 
status post surgery, rated 10 percent disabling, with a 
combined rating of 70 percent, and the veteran is in receipt 
of a total disability evaluation due to unemployability.


CONCLUSIONS OF LAW

1.  The veteran's benefits were properly reduced to the 10 
percent rate effective November 5, 2003, and the overpayment 
was properly created.  38 U.S.C.A. § 1114(a), 5313(a)(c)(d) 
(West 2002); 38 C.F.R. §§ 1.962, 3.665(a)(c)(d) (2007).

2.  The reduction of the veteran's disability compensation to 
10 percent due to incarceration for a felony conviction was 
proper.  38 U.S.C.A. §§ 1114(a), 5107, 5313 (West 2002); 38 
C.F.R. §§ 3.103, 3.665 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Validity of debt

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a), redefined VA's duties to notify and 
assist a claimant in the development of a claim.  However, 
the notice provisions of the VCAA are inapplicable to 
overpayment of indebtedness claims.  Barger v. Principi, 16 
Vet. App. 132 (2002). 

The appellant has challenged the validity of the creation of 
the overpayment of disability compensation benefits in the 
amount of $23,140.48.  The RO determined that the overpayment 
was properly created against the veteran.

The basic facts of this case are not in dispute.  The 
evidence of record reflects that service connection is in 
effect for post-traumatic stress disorder rated 70 percent 
disabling, and hiatal hernia, status post surgery, rated 10 
percent disabling, and the veteran is in receipt of a total 
disability evaluation based on individual unemployability, 
effective October 1, 1998.  

In April 2004, VA received correspondence from the veteran 
stating that he was arrested in June 2003 and was sentenced 
in October 2003, and incarcerated at California State Prison.  
He was inquiring as to the status of his benefits.  
Specifically, he stated that he had received a benefit check 
on July 1, 2003, but thereafter his benefits had stopped.  He 
was requesting that his benefits be reestablished and be sent 
to an inmate trust fund, and that VA stop issuing checks to 
his last known address.  He indicated that he had given power 
of attorney to an individual to sell his home, and never 
received such money.  Thereafter, VA determined that the 
veteran was convicted of six felony counts, and his date of 
conviction was September 5, 2003.  It was determined that his 
earliest date of release would be January 30, 2017.  In a 
July 2004 letter, VA proposed to reduce the veteran's 
payments effective January 1, 2003, but in an October 2004 
letter, VA reduced his compensation to the 10 percent rate 
effective November 5, 2003, as his incarceration began on 
September 5, 2003.  That same month, VA sent a letter 
notifying the veteran that he had received an overpayment in 
the amount of $23,140.48.  

The veteran has submitted multiple statements in support of 
his claim contesting the validity of the debt.  According to 
the veteran, upon his imprisonment in June 2003, he believed 
that he automatically stopped receiving benefit checks, 
although such is not the case as he did not notify VA of his 
imprisonment until April 2004.  Once the veteran received 
notice in October 2004 that his benefits had only been 
reduced effective November 2003, he realized that 
compensation benefits had been issued for the period November 
2003 to September 2004; however, he claimed that he never 
received such checks due to his incarceration.  He reported 
giving power of attorney to K.S.W. due to his incarceration 
so such individual could sell his home and settle his 
financial affairs.  He has accused K.S.W. of fraudulently 
negotiating his compensation checks.  Such claims of fraud 
were referred to the VA Office of Inspector General (OIG).  
The OIG reviewed the veteran's claims folder to determine if 
a criminal investigation should be conducted.  Based on the 
fact that the veteran had given power of attorney to K.S.W., 
OIG determined that the veteran's loss of money (and 
subsequent overpayment) were a product of his poor financial 
business decisions and not a product of criminal activity.  
OIG advised that the veteran could pursue civil action 
against K.S.W. if he believed that K.S.W. had misspent his 
funds.  OIG stated that no further investigation would be 
conducted.

The law of the case is clear.  Generally, a veteran who is 
incarcerated in a federal, state, or local penal institution 
in excess of 60 days for conviction of a felony committed 
after October 7, 1980 and has a combined rating of 20 percent 
or more shall not be paid compensation in excess of the 
amount payable for a disability evaluated as 10 percent 
disabling beginning on the 61st day of incarceration.  38 
U.S.C.A. § 5313; 38 C.F.R.§ 3.665.

Essentially, the Board must determine if the veteran's debt 
due to overpayment of his veteran's benefits was properly 
created.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  
For an improper creation of the overpayment, there would have 
to be evidence that the veteran was legally entitled to VA 
compensation benefits at the full rate during his 
incarceration; or, if he was not legally entitled to these 
benefits during this period, then it must be shown that the 
VA was solely responsible for the erroneous payment of excess 
benefits.

In the veteran's case there is no dispute that his 
incarceration in a penal institution for a felony commenced 
on September 5, 2003.  Under the terms of 38 U.S.C.A. 
§ 1114(a), November 5, 2003, the 61st day of incarceration, 
was the proper date for the reduction of his compensation 
benefits to the 10 percent rate.  Clearly, under the law the 
veteran was not legally entitled to full VA compensation 
benefits effective November 5, 2003, the date of the 
initiation of the reduction of compensation benefits to the 
10 percent rate.

VA has determined that the veteran received disability 
compensation benefits that he was not entitled to receive, in 
the amount of $23,140.48.  There is no evidence that the 
original calculated overpayment and debt in that amount is 
incorrect, and the veteran does not dispute such amount.

The veteran has indicated his understanding that he was not 
entitled to his full compensation while incarcerated, and he 
does not dispute the amount of the overpayment.  The 
veteran's challenge to the validity of the debt stems from 
his contention that due to the actions of K.S.W., he never 
actually received any of the benefits which ultimately 
created the overpayment.  

While acknowledging such contentions, it is clear that prior 
to April 2004, the veteran did not inform VA that he was 
incarcerated, and that such compensation checks should be 
issued to another address or account.  The evidence clearly 
shows that VA was in no way responsible for the erroneous 
payment of excess benefits in violation of 38 U.S.C.A. § 
1114(a) while the veteran was incarcerated.  There is simply 
no indication in the record that prior to April 2004, the VA 
knew or should have known that the veteran was incarcerated 
in 2003, until the RO was informed by the veteran 
approximately 10 months after his initial incarceration.  
Upon such notification, the RO proceeded to act promptly in 
reducing his compensation, and routing the compensation to 
the correct address.

The Court has ruled that there is a "presumption of 
regularity" under which it is presumed that government 
officials have properly discharged their official duties.  
Clear evidence to the contrary is required to rebut the 
presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 
307 (1992), (citing United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1926)).  While Ashley dealt with 
regularity of procedures at the Board, in Mindenhall v. 
Brown, 7 Vet. App. 271 (1994), the Court applied this 
presumption of regularity to procedures at the RO.  Under 
Mindenhall there is a presumption of regularity of the 
administrative process when there is a lack of clear evidence 
to the contrary.  For example, the claims file does not 
reflect that any of his compensation checks were returned as 
undeliverable in the period prior to and during his 
incarceration.  Thus, the Board presumes that the checks were 
delivered to the veteran, at his then current address of 
record, and were received by him.  

The fact that he was not aware that he was still receiving 
compensation checks upon his initial incarceration is 
illogical, as he did not inform VA of his incarcerated 
status, and thus change of address, until approximately 10 
months after he was initially incarcerated.  Thus, VA was not 
aware that such compensation should be reduced until April 
2004.  The Board emphasizes that regulations are binding on 
all who seek to come within their sphere, "regardless of 
actual knowledge of what is in the regulations or of the 
hardship resulting from innocent ignorance."  See Morris v. 
Derwinski, 1 Vet. App. 260 (1990), (citing Fed. Crop Ins. 
Corp. v. Merrill, 332 U.S. 380, 385 (1947)).

The veteran had been previously notified that it was his 
responsibility to notify VA of any change in his 
circumstances, to include any change of address.  In fact, 
the veteran freely admits that he assigned power of attorney 
to K.S.W. to handle his financial affairs.  As he had given 
power of attorney to K.S.W., such individual was entitled to 
negotiate the receipt of checks on behalf of the veteran, and 
any mismanagement or mishandling by K.S.W. of such funds 
needs to be taken up with the civil court system.  As the OIG 
concluded, it is clear that the veteran's loss of his 
compensation was due solely to his poor financial planning.  

In view of the above, the Board finds that the overpayment of 
$23,140.48 was properly created by the application of 38 
U.S.C.A. § 1114(a) effective on the 61st day following the 
date of the veteran's incarceration in September 2003, for a 
felony conviction.  In such a case as this, the question of 
the propriety of the creation of overpayment is determined by 
the law and not the evidence.  The veteran's claim regarding 
the propriety of the creation of the overpayment in the 
calculated amount of $23,140.48 must be denied because of the 
lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

Reduction in compensation

With regard to the veteran's disagreement relating to his 
reduction in compensation, the Board notes that there is no 
dispute as to the relevant facts and the law is controlling.  
Because the law, and not the evidence, is dispositive of this 
claim, the VCAA is not applicable.  Mason v. Principi, 16 
Vet. App. 129 (2002).  Furthermore, the issue here does not 
arise from the receipt of a "substantially complete 
application" from the veteran under 38 U.S.C.A. § 5103(a), 
but rather, arises by action of law under 38 U.S.C.A. § 5313, 
which requires a reduction of benefits for certain 
incarcerated veterans.  Thus, the VCAA is not applicable to 
this appeal, and further discussion of compliance with the 
VCAA is not required.

As there is no information or evidence which might be 
developed which could change the operation of the statute, 
and only legal issues are involved, VA has no obligation 
under the VCAA, or regulations implementing the VCAA, to 
assist the veteran to develop evidence in this matter.  Smith 
v. Gober, 14 Vet. App. 227, 231-32 (2000) (VA's duty to 
assist under the VCAA is not applicable to a matter of 
statutory interpretation).

However, 38 C.F.R. § 3.665(a) requires VA to notify the 
veteran that his benefits are subject to reduction due to his 
incarceration, of the rights of the person's dependents to an 
apportionment while the person is incarcerated, and the 
conditions under which payments to the person may be resumed 
upon release from incarceration.  A VA letter issued in July 
2004 proposed to reduce his benefits due to his 
incarceration, and in an October 2004 VA letter the veteran 
was notified that such reduction was made complete effective 
November 5, 2003.  Such notices clearly provided the 
information required by § 3.665(a).  The RO also explained 
that compensation could be restored to the full rate as of 
the date of release from prison provided notice is received 
within one year of release; otherwise, benefits cannot be 
paid prior to the date of receipt of the notice of release.

According to 38 C.F.R. § 3.103(b)(2), no award of 
compensation shall be reduced or otherwise adversely affected 
unless the beneficiary has been notified of such adverse 
action and has been provided a period of 60 days in which to 
submit evidence for the purpose of showing that the adverse 
action should not be taken. The July 2004 letter informed the 
veteran of a proposal to reduce his disability compensation 
due to his incarceration after a period of 60 days.  This 
letter also provided the veteran with a VA form that informed 
him of his appellate rights.  Based on this evidence, VA has 
met the requirements for notification under 38 C.F.R. § 
3.103.

The provisions of 38 U.S.C.A. § 5313 and the implementing 
regulation, 38 C.F.R. § 3.665, create a limitation on payment 
of compensation to persons incarcerated for conviction of a 
felony.  The law provides, in relevant part, that any person 
entitled to compensation who is incarcerated in a local, 
state, or Federal penal institution for a period in excess of 
sixty days for conviction of a felony shall not be paid such 
compensation for the period beginning on the sixty-first day 
of such incarceration and ending on the day such 
incarceration ends.  In the case of a veteran with service-
connected disability rated at 20 percent or more, he shall 
receive the rate of compensation payable under 38 U.S.C.A. § 
1114(a).

As detailed hereinabove, VA received information that the 
veteran was incarcerated beginning on September 5, 2003, at 
the California State Prison, for conviction of multiple 
felonies.  He is to be confined until at least January 2017, 
thus to date he is still incarcerated.  

The veteran is in receipt of a total disability evaluation 
based on individual unemployability effective October 1, 
1998, and service connection is in effect for PTSD rated 70 
percent disabling, and hiatal hernia, rated 10 percent 
disabling.  Thus, his disability compensation was reduced to 
10 percent consistent with 38 U.S.C.A. § 1114(a), effective 
November 5, 2003, the 61st day following his incarceration 
for conviction of a felony on September 5, 2003.  

Withholding of compensation benefits by VA is required when 
the four criteria provided in the statute are established.  
If the veteran is incarcerated, and the incarceration is in a 
Federal, State, or local penal institution, and the 
incarceration is in excess of 60 days, and the incarceration 
is for conviction of a felony, reduction of the payment of a 
veteran's benefits is required by 38 U.S.C.A. § 5313.  The 
statute requires reduction in compensation beginning on the 
61st day of incarceration for conviction of a felony, 
regardless of pending or future appeals, or the financial 
needs of the incarcerated veteran.

The regulation at 38 C.F.R. § 3.665(m) instructs VA to 
restore to a beneficiary any compensation withheld due to 
incarceration, if the conviction for which the veteran was 
incarcerated is later overturned on appeal.  There has been 
no allegation or evidence that the conviction in this case 
has been overturned.

The veteran does not dispute that his circumstances met the 
criteria set by 38 U.S.C.A. § 5313 for application of the 
requirement of reduction of his disability compensations 
benefits.  The veteran has not disputed that he was convicted 
of multiple felonies on September 5, 2003, and that the 
conviction caused him to be incarcerated for 61 days as of 
November 5, 2003.

The veteran appears to understand the basis for reduction of 
his disability compensation; however, he has argued that he 
needs a portion of his disability compensation to purchase 
food due to a special diet he is on as a result of undergoing 
gastric bypass surgery several years ago.  The Board notes, 
however, that the $106.00 monthly payment he is currently in 
receipt of covers the $90.00 which he purportedly needs to 
purchase food.  In any event, there is no legal basis for 
restoring any compensation benefits, other than the amount he 
is currently in receipt of pursuant to § 1114(a).

The provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable, since the facts are not in 
controversy.  The law is dispositive, and VA is not 
authorized to disregard that statute.  VA may not continue to 
pay the veteran benefits in excess of the rate prescribed by 
regulation.  The reduction in the veteran's compensation to 
10 percent consistent with 38 U.S.C.A. § 1114(a), based on 
his incarceration for a felony, was proper, and the veteran's 
appeal for restoration of any compensation in excess of this 
rate while incarcerated must be denied.


ORDER

The overpayment of VA compensation benefits in the calculated 
amount of $23,140.48 was properly created.  The reduction of 
compensation benefits effective November 5, 2003 was proper.  
To this extent, the appeal is denied.


REMAND

In April 2005, the RO denied the veteran's claim to waive 
overpayment of VA compensation in the amount of $23,140.48.  
It appears that in addition to the veteran's disagreement 
with the creation of the debt, which the Board has determined 
was validly created, the veteran has also expressed 
disagreement with the RO's denial of waiver of overpayment of 
VA compensation in the amount of $23,140.48.  In fact, the RO 
acknowledged such notice of disagreement with the denial of 
waiver of overpayment in an October 2005 typewritten internal 
notation.  However, the September 2006 statement of the case 
only addresses the validity of the debt and reduction of 
compensation issues.  The Board's reading of the notice of 
disagreement received in July 2005 and subsequent statements 
from the veteran received within the one year period, is that 
he was also expressing disagreement with the April 2005 
decision denying the veteran's claim to waive overpayment.  
Appropriate action, including issuance of a statement of the 
case, is therefore necessary with regard to the waiver of 
overpayment issue so that the veteran may have the 
opportunity to file a timely substantive appeal if he wishes 
to complete an appeal on the waiver issue.  Manlincon v. 
West, 12, Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

With regard to the claim for entitlement 
to a waiver of recovery of an overpayment 
of service-connected compensation 
benefits, appropriate action should be 
taken pursuant to 38 C.F.R. § 19.26 in 
response to the July 2005 notice of 
disagreement, including issuance of an 
appropriate statement of the case, so the 
veteran may have the opportunity to 
complete the appeal by filing a timely 
substantive appeal.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
L.J. BAKKE-SHAW
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


